United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1614
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Robert Page

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: November 15, 2012
                             Filed: December 12, 2012
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Robert Page pleaded guilty to conspiring to commit credit card fraud, 18 U.S.C.
§§ 371, 1029(a)(2). The District Court1 sentenced Page to sixty months in prison, an


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
upward variance from the U.S. Sentencing Guidelines range of twenty-four to thirty
months, and ordered the sentence to be served consecutively to an unrelated state
prison term. The court also ordered $38,580.23 in restitution, with a co-conspirator
jointly and severally liable for the payment. On appeal, Page’s counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that Page’s sentence is unreasonable, that the prison term should have run
concurrently with the state sentence, and that the restitution amount should not have
included certain losses from conduct that occurred in New York.

       We conclude that the District Court properly considered the sentencing factors
and that the sentence is not unreasonable. See United States v. Farmer, 647 F.3d
1175, 1178–79 (8th Cir. 2011) (standard of review), cert. denied, 133 S. Ct. 130
(2012); United States v. Mangum, 625 F.3d 466, 470 (8th Cir. 2010) (explaining that
an upward-variance sentence is reasonable where the court makes an individualized
assessment of the 18 U.S.C. § 3553(a) factors, based on the facts presented, and
considers the defendant’s proffered information); see also United States v. Becker,
636 F.3d 402, 408 (8th Cir. 2011) (noting that a sentencing court does not abuse its
discretion in imposing a consecutive sentence where it has considered the § 3553(a)
factors). As to restitution, the plea agreement stated that restitution would include the
amount of loss agreed to by the parties, and the parties specifically agreed to
$38,580.23 at the sentencing hearing. See 18 U.S.C. § 3663A(a)(3); see also United
States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (“A defendant who explicitly and
voluntarily exposes himself to a specific sentence may not challenge that punishment
on appeal.”).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. We therefore affirm the judgment of the
District Court and grant counsel’s motion to withdraw.
                       ______________________________



                                          -2-